The Honorable Doug Wood State Representative P.O. Box 7078 Sherwood, Arkansas 72116
Dear Representative Wood:
This is in response to your request for an opinion on the following question:
  If a school district is in a dispute with a teacher and suspends that teacher with pay during the current school year while the issue is being decided through normal administrative and judicial procedures including an appeal, does the status of the teacher regarding continuation of pay and benefits carry over to a new contract year from the previous year, provided the administrative and appeal process has not been concluded before the new school year begins?
The relevant section of the Arkansas Code is A.C.A. § 6-17-1508
(1987), which gives a superintendent the authority to suspend a teacher. You have stated that the teacher was suspended with pay. Subsection (f) of A.C.A. § 6-17-1508 provides that the "salary of a suspended teacher shall cease as of the date the board sustains the suspension." I assume that this action has not occurred, and thus the teacher was still receiving a salary during the school year.
The answer to your question with regard to pay and benefits for the subsequent school year during the pendency of the proceedings will depend upon whether the teacher's contract was automatically renewed pursuant to A.C.A. § 6-17-1506. I assume that the contract has been renewed, or it does not appear that your question would have arisen. No question would arise as to the teacher's employment, pay, and benefits in the subsequent school year if he or she is not under contract, and you do not indicate that any proceedings are underway regarding the nonrenewal. If no notice of nonrenewal has been given under A.C.A. § 6-17-1506, the teacher's contract is automatically renewed. See Leola SchoolDistrict v. McMahan, 289 Ark. 496, 712 S.W.2d 903 (1986),citing Western Grove School Dist. v. Strain, 288 Ark. 507,707 S.W.2d 306 (1986). Pay and benefits should thus continue if the contract was automatically renewed until the board upholds the suspension. A.C.A. § 6-17-1508 (f). Subsection (g) of A.C.A. § 6-17-1508 provides that "[i]f sufficient grounds for termination or suspension are not found, the teacher shall be reinstated without loss of compensation."
If, of course, the dispute reaches the judiciary process, the issue you raise will be decided in that forum.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh